IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION AT DAYTON

United States of America,
Plaintiff, Case 3:19-po-161

-VS- Magistrate Judge Ovington

Jason Hall,

Defendant.

ORDER

On oral motion of the United States in open court, pursuant to the plea agreement of the
parties and Fed. R. Crim. P. 7(e), and with the Defendant’s consent, the charge of Failure to
Comply with an Order, in violation of O.R.C., Section 2921.331(A), made in Count 2 of the
Information, is hereby AMENDED to charge Failure to Control, a minor misdemeanor, a

violation of O.R.C., Section 4511.202. Count 1 of the Information is DISMISSED.

dd areas cK /

Date:__ 1/22/2020 ys by
United States Magistrate Judge

IT IS SO ORDERED.

MCCAMMON.JULI PCA CRLTUCetiee tsuzss
ENNE.1 048259371 Be 2020.01.22 11:22:56 -05'00"
Julienne McCammon

Assistant United States Attorney
